Citation Nr: 1144534	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for bilateral pes planus.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee.  

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, denied the benefits sought on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that hearing is of record.

The issue of entitlement to an increased rating for the Veteran's service-connected post-operative residuals of the right fifth toe with osteomyelitis was raised by the record and previously referred by the Board to the Agency of Original Jurisdiction (AOJ) in an April 2011 decision.  As it appears that no action has yet been taken on this issue, it is again referred to the AOJ for appropriate action.

The issue of entitlement to an increased rating for the Veteran's service-connected chondromalacia patella of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  The Veteran's service-connected bilateral pes planus is manifested by marked pronation, flattened arches, tenderness, and callosities, with use of corrective shoes and orthotic inserts, approximating no more than severe bilateral acquired flatfeet.

2.  The Veteran's service-connected chondromalacia of the left knee is manifested by slight instability and painful motion when walking, requiring the use of a cane, and x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, but not higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2011).

2.  The criteria for a disability rating in excess of 10 percent for chondromalacia patella of the left knee have not been met under Diagnostic Code 5257.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2011).

3.  The criteria for a separate 10 percent disability rating, but not higher, for arthritis with painful motion of the left knee have been met under Diagnostic Code 5260.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260, 5261 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in August 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  An additional letter was sent to the Veteran in April 2011.

Regarding the duty to assist, the RO has obtained the Veteran's VA and private treatment records and has provided him with multiple VA examinations.  While the record suggests that outstanding private treatment records may exist with respect to the Veteran's service-connected disabilities, attempts to elicit information from the Veteran in order to obtain such records have been ignored.  See April 2011 letter from the AMC to the Veteran, and July 2011 supplemental statement of the case.  Moreover, the Board is satisfied that the RO/AMC substantially complied with the Board's April 2011 remand directives with respect to the issues adjudicate herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain a complete copy of the Veteran's VA treatment records from the VA community Based outpatient Conic in Worcester, Massachusetts; to obtain treatment record from private healthcare providers, as identified by the Veteran; and to afford the Veteran a VA orthopedic examination of his knees and a VA foot examination to assess the severity of these service-connected disabilities.  In this regard, the Board notes that, on remand, the RO/AMC requested the Veteran's VA treatment records from the VA Medical Center (VAMC) in Boston, Massachusetts, relating to treatment rendered at the medical center and outpatient clinics; and requested that the Veteran provide information relating to private treatment for his service connected disabilities in order to request treatment records.  The Veteran did not respond.  Additionally, in May 2011, the Veteran was afforded a VA foot examination and a VA orthopedic examination to assess the severity of his service-connected disabilities.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the issues identified, there is no prejudice to the Veteran in adjudicating these issues on appeal.


II.  Increased Rating Claims

The Veteran was originally granted service connection for pes planus in a September 1996 rating decision and was assigned a 10 percent disability rating, effective September 5, 1995, the date of his service connection claim.  He was originally granted service connection for chondromalacia of the left knee in a February 1999 rating decision and was assigned a noncompensable disability rating, effective September 1, 1992, the day following his separation from active service.  In a May 1999 rating decision, the disability rating for his chondromalacia of the left knee was increased to 10 percent, effective September 1, 1992.  The Veteran filed the instant claim for an increased disability rating for these service-connected disabilities in June 2006.  

Following the Board's April 2011 remand, in a July 2011 decision, the AMC increased the Veteran's disability rating for his service-connected pes planus to 20 percent, effective June 28, 2006, the date of his increased rating claim.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the level of impairment associated with the Veteran's generalized anxiety disorder has been relatively stable throughout the appeal period, the application of staged ratings is inapplicable in this case.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran bears the burden of presenting and supporting his claim for benefits. 38  U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

	
      A.  Bilateral Pes Planus

The Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  He is currently assigned a 20 percent rating under this code, which is warranted for unilateral severe pes planus manifested by objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent disability rating is warranted where the severe pes planus, as described above, is bilateral.  A 30 percent disability rating is also warranted for unilateral pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved with orthopedic shoes or appliances.  A 50 percent rating, the highest rating available under this code, is warranted where the pronounced pes planus is bilateral.  

The Veteran is currently assigned a 20 percent disability rating for his service-connected pes planus disability.  Based on a thorough review of all of the evidence of record, including VA examination reports, VA and private treatment records, and the Veteran's lay statements, the Board finds that a disability rating of 30 percent, but not higher, is warranted for the Veteran's service-connected bilateral pes planus.

The Veteran was afforded a VA joint examination in September 2006.  The VA examiner, who also examined the Veteran's feet at that time, noted that the Veteran's medial arches were almost on the floor when standing.  The examiner further noted that the Veteran had a very slight valgus and that both feet were somewhat splayed and pronated. 

A review of the Veteran's private treatment records reveals that he received treatment for his foot condition in July 2006.  His private podiatrist diagnosed him with plantar fasciitis, pronation, exostosis, and with pes planus.  The Veteran was instructed to wear stiff-soled athletic footwear at all times when standing and walking.  

A review of the Veteran's VA treatment record reveals that in November 2006, he was fitted with model 8000, size 11 wide sneakers and casted for the fabrication of Tilam inserts.  Both private and VA treatment records reveal that the Veteran has been prescribed orthotics for his feet on multiple occasions throughout the years.  

At this September 2010 personal hearing, the Veteran testified that he needs constant support for his arches whenever he is standing or walking.  He reported having sharp pain in his feet when he walks without adequate arch support.  He also testified to having sharp pains in his arches when walking down stairs.  

The Veteran was afforded a recent VA foot examination in May 2011.  At the examination, the Veteran reported having a shooting pain from the top of his cuboid area down to the bottom of his left foot.  He additionally reported having pain under the arch of his right foot.  He reported only being able to stand for 15 to 30 minutes and to walk for one-quarter of a mile.  He reported using orthotic inserts to support his flat feet, with only fair results.  Examination of his feet revealed no evidence of swelling, instability, or weakness.  Both feet exhibited symptoms of tenderness and abnormal weight bearing, evidenced by callosities.  Painful motion of the left foot was noted upon midfoot manipulation.  Tenderness was noted laterally on the dorsal aspect of metatarsal bases 4/5 and on the cuboid area of the left foot.  Right foot tenderness was noted under the medial ban of the plantar fascia.  Marked pronation was evident with both feet.  The examiner noted that an arch was present when the Veteran's was not bearing weight on his feet, but that it was not present on weight bearing, bilaterally.  A valgus of zero to five degrees was noted bilaterally and the weight bearing line was noted as medial to the great toe, bilaterally.  The examiner noted that the Veteran's pes planus disability had significant effects on his occupation and on most of his daily activities.  

The Board finds that the evidence of record, and especially the May 2011 VA examination report, reflects symptoms which more nearly approximate the 30 percent criteria.  The Veteran demonstrated marked pronation for both feet and marked deformity, and his arches were virtually flattened when weight bearing.  He was also noted to have tenderness and callosities bilaterally, and to have pain on manipulation in the left foot.

While the Veteran's bilateral pes planus is manifested by symptoms indicative of a severe flatfoot disorder, the symptoms are not indicative of a pronounced flatfoot disorder, as would be required for a 50 percent disability rating.  While the Veteran was noted to have marked pronation, bilaterally, and tenderness of the medial band of his right plantar fascia, he did not exhibit extreme tenderness, marked inward displacement, or severe spasm of the tendo achillis on manipulation in either foot.  Moreover, his flat foot disability was noted as having fair improvement with the use of orthotic devices.  As such, the criteria for the assignment of a 50 percent rating have not been more nearly approximated.  See 38 C.F.R. § 4.7 (2011).  Accordingly, the Board finds that criteria for a 30 percent disability rating, but not higher, for the Veteran's pes planus have been met.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The rating for pes planus is not predicated on limitation of motion.  Moreover, pain on manipulation and use is among the criteria specifically considered when assigning a disability evaluation for pes planus under Diagnostic Code 5276.  


	B.  Chondromalacia Patella of the Left Knee

The Veteran's service-connected left knee disability has been rated under Diagnostic Code 5257, under the diagnostic criteria for recurrent subluxation and lateral instability of the knee.  He is currently assigned a 10 percent rating for slight subluxation or lateral instability.  

With respect to knee disabilities, Diagnostic Codes 5260 and 5261 set forth rating schedules for limitation of motion of the knee.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2011).  With respect to limitation of leg flexion, Diagnostic Code 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).

Diagnostic Code 5261, which governs limitation of extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).

Diagnostic Code 5257 of the rating schedule provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved, in this case Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, DCs 5003 and 5010 (2011). 

In a precedential opinion, VA General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-9.  The General Counsel stated that when a knee disorder was already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held, in VAOPGCPREC 9-98, that a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Again, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, pertaining to functional impairment.  See DeLuca, 8 Vet. App. at 204-07.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See id.

At his September 2006 VA examination, the Veteran reported that his disability had increased in severity during the previous one to two years.  His knee became especially painful when getting in and out of a car or when walking up or down hills.  Examination of his knee revealed a hyperextension of five degrees with further flexion to 120 degrees.  Upon maximum extension, he was noted as being in ten degrees of valgus with a cue angle of approximately five degrees.  The examiner noted that the knee was stable to varus and valgus stresses at 30 degrees of flexion.  Harsh and fine crepitus were noted throughout the range of motion from 30 degrees to 100 degrees.  No effusion was noted, and Lachman's, McMurray's, and anterior and posterior drawer were negative.

Private treatment records reveal that the Veteran has received fairly consistent treatment for his knee disabilities from private practitioners over the last several years.  A June 2005 private treatment report revealed that the Veteran had progression of knee disease from stage zero to stage two over the preceding 10 years.  No indication is made as to whether such progression was for one knee or both.  He was diagnosed with osteoarthritis of the knees.  A June 2006 report of private treatment revealed that the Veteran reported persistent pain in his knees, right worse than left.  He was noted as having early degenerative patterns in both knees.  Imaging of the lateral view of the left knee, however, was benign.  In a July 2011 private treatment report, the Veteran's physician noted that the Veteran had slowly progressive osteoarthritis of the knees.  Details within the report, however, focused on his right knee.

At his September 2010 personal hearing, the Veteran testified that he had constant pain in his knees.  He testified that his knees felt like they gave out every now and then, and that he would feel a sharp pain shooting in his knees when he turned his body a certain way.  He additionally testified that his knees would get stiff when in one position for a lengthy period of time.

The Veteran was afforded a recent VA joint examination in May 2011.  At the examination, he reported having symptoms of pain, stiffness, weakness, and decreased speed of motion in his knees.  He reported only being able to stand for 15 to 30 minutes, and he reported that he could not walk a distance of more than a few yards.  He reported that he required the use of a cane when walking.  Examination of the Veteran's left knee revealed findings of tenderness and abnormal motion.  No evidence of ankylosis, crepitation, masses, clicks or snaps, or instability was found.  Additionally, no patellar abnormality or meniscus abnormality was found.  The examiner did note the presence of grinding.  No constitutional symptoms of arthritis and no incapacitating episode of arthritis were noted.  Range of motion testing revealed that flexion of the left knee was from zero to 100 degrees and that extension was normal, at zero degrees.  No objective evidence of pain with active motion was found in the left knee.  No objective evidence of pain or of other limitations was found following repetitive motion upon three repetitions.  Recent X-ray results showed tricompartmental degenerative arthritic changes bilaterally, most pronounced in the lateral right patellofemoral joint.  Following examination of the Veteran's knees, the examiner diagnosed him with degenerative changes and chondromalacia patella of both knees.  The examiner noted that the Veteran's knee disability presented only mild to moderate problems in some of his daily activities.

In an August 2011 statement, the Veteran contended that his knees click and snap frequently as he walks, in contrast to the results noted on his May 2011 VA examination report.  He reported that the clicking or snapping happened more when he would go up and down stair or when he would get out of bed or get up from a sitting position.  

After a careful review of the evidence of record, and especially the May 2011 VA joint examination report, the Board finds that the symptoms associated with the Veteran's left knee disability most closely approximate the criteria for a 10 percent rating under Diagnostic Code 5257.  Although the record does not reflect clinical evidence of left knee instability, the Veteran has complained of episodes of giving way and pain, requiring the use of a cane.  Consequently, the Board finds that the Veteran's complaints of giving way and pain, together with the regular use of a cane, are consistent with a 10 percent rating for slight left knee instability under DC 5257.  As there have been no objective findings of subluxation or instability of the left knee, clearly there is no basis to warrant the assignment of an even higher rating for moderate or severe instability under Diagnostic Code 5257.  An increased rating under this Diagnostic Code is, therefore, denied.

With respect to entitlement to a separate rating for limitation of motion of the left knee, the Board notes that arthritis of the Veteran's left knee has been shown.  Range of motion was reported from 0 to 100 degrees.  This result is not consistent with the assignment of a compensable, separate rating for limitation of motion under either Diagnostic Code 5260 or 5261.  Although range of motion testing of the Veteran's left knee performed at his May 2011 VA examination revealed no evidence of pain with active motion or following repetitive motion, the Board finds that the Veteran has provided credible testimony and statements indicating that his left knee is painful when walking, indicative of painful motion.  Therefore, pursuant to 38 C.F.R. § 4.59, the Board finds that a separate 10 percent disability rating is warranted for arthritis of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, a rating in excess of 10 percent is not warranted as the Veteran's range of motion of the left knee far exceeds the criteria for even a 0 percent rating.

Finally, it should be noted that after a careful review of the medical evidence of record, the Board concludes that entitlement to ratings under Diagnostic Codes 5258 and 5259 for cartilage dislocation or removal will not be considered as there is no evidence of dislocated or removed cartilage.  See 38 C.F.R. § 4.71a, DCs 5258, 5259 (2011).  Moreover, range of motion findings do not support ankylosis as described under Diagnostic Code 5256, and no examination report has noted malunion of the tibia or fibula or any evidence of genu recurvatum, thus, Diagnostic Codes 5262 and 5263 are also not for application.  See 38 C.F.R. § 4.71a, DC 5256, 5262 and 5263 (2011).  

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against the Veteran's claim that he is entitled to an increased rating under Diagnostic Code 5257 for lateral instability for his service-connected chondromalacia patella of the left knee.  The evidence does support a finding, however, that the Veteran is entitled to a separate 10 percent disability rating, and not higher, for painful motion of his left 
knee accompanied by x-ray evidence of arthritis.


III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO, or the Board, must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected pes planus and left knee disabilities (i.e., marked pronation, tenderness, and required use of orthotics for the feet; and instability, arthritis, and painful motion of the left knee) are not shown to cause any impairment that is not already contemplated by the rating criteria set forth above, and the Board finds that the applied rating criteria reasonably describe these disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a 30 percent disability rating, but not higher, for service-connected bilateral pes planus is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an increased disability rating for service-connected chondromalacia patella of the left knee under Diagnostic Code 5257 is denied.

Entitlement to a separate 10 percent disability rating, but not higher, for left knee arthritis with painful motion is granted under Diagnostic Code 5260, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran's remaining claim is that of entitlement to an increased disability rating for chondromalacia patella of the right knee.  Unfortunately, another remand is required with respect to this issue.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board's previous remand of this case specifically included instructions for a VA examiner to provide a thorough description of any scars found on the Veteran's right knee that are attributable to his August 1999 right knee arthroscopy with lateral capsular release.  The Board notes that while the examiner who performed the Veteran's May 2011 VA joint examination noted the presence of scar on the Veteran's right knee, and that the scar not cause limitation of motion, no other description is found.  The examiner specifically noted that another examination report provided a description of the Veteran's scar.  No other examination report describing the Veteran's right knee scar, however, has been found to be associated with the claims file.  Accordingly, this matter must be remanded in order for the examination report to be attached to the claims file.  In making this determination, the Board notes that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regardless of whether an examination report pertaining to the Veteran's scar(s) can be found, the Board finds that a new VA joint examination must be afforded to the Veteran.  In this regard, the Board notes that with respect to findings of the Veteran's right knee, the May 2011 VA examination report did not note any findings related to dislocation or removal of semilunar cartilage from the Veteran's right knee, in spite of reports from the Veteran that his doctors have told him that 50 percent of his right knee cartilage is now gone.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA examination report that includes a description of the Veteran's right knee scars, as referenced in the May 2011 VA joint examination.  If the examination report cannot be found or does not exist, such should be noted in the claims file.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of his right knee.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected chondromalacia patella of the right knee.

The examiner should also provide a description of any scars on the Veteran's right knee that are attributable to his August 1999 right knee arthroscopy with lateral capsular release, including the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination. The examiner should also indicate whether any of the scars cause any limitation of the affected part.  The examiner should specifically address any previous examination reports referencing the Veteran's right knee scar(s).

The examiner should additionally provide the ranges of motion of the Veteran's right knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's right knee-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also state whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, to what extent.  

The examiner must address the Veteran's contentions that he is missing 50 percent of the cartilage in his right knee and that he experiences instability and pain in his right knee.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall, supra.   

4.  Finally, readjudicate the Veteran's remaining increased rating claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this matter to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


